                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 1 of 15 Page ID #:101



                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        Email: acolman@reedsmith.com
                                                                                    2 Sevana Zadourian (SBN 315037)
                                                                                        Email: szadourian@reedsmith.com
                                                                                    3 Reed Smith LLP
                                                                                        355 South Grand Avenue
                                                                                    4 Suite 2900
                                                                                        Los Angeles, CA 90071-1514
                                                                                    5 Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8080
                                                                                    6
                                                                                        Attorneys for Defendants
                                                                                    7 Midland Funding LLC; Midland Credit
                                                                                        Management, Inc.; Encore Capital Group,
                                                                                    8 Inc.

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13
                                                                                        DAVID WARNER,                  )          Case No.: 5:19-cv-02378-KK
                                                                                   14                                  )
                                                                                                        Plaintiff,     )          STIPULATED PROTECTIVE
                                                                                   15                                  )          ORDER
                                                                                              v.                       )
                                                                                   16                                  )          Complaint filed: 12/11/19
                                                                                        MIDLAND CREDIT MANAGEMENT, )
                                                                                   17   INC., MIDLAND FUNDING, LLC,    )          Magistrate Judge Kenly Kiya Kato
                                                                                        ENCORE CAPITAL GROUP, INC. and )
                                                                                   18   DOES 1 through 10 inclusive,   )
                                                                                                                       )
                                                                                   19                   Defendants.    )
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 2 of 15 Page ID #:102



                                                                                    1 1.     A. PURPOSES AND LIMITATIONS
                                                                                    2        Discovery in this action is likely to involve production of confidential,
                                                                                    3 proprietary, or private information for which special protection from public disclosure

                                                                                    4 and from use for any purpose other than prosecuting this litigation may be warranted.

                                                                                    5 Accordingly, the parties hereby stipulate to and petition the Court to enter the

                                                                                    6 following Stipulated Protective Order. The parties acknowledge that this Order does

                                                                                    7 not confer blanket protections on all disclosures or responses to discovery and that the

                                                                                    8 protection it affords from public disclosure and use extends only to the limited

                                                                                    9 information or items that are entitled to confidential treatment under the applicable

                                                                                   10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that this Stipulated Protective Order does not entitle them to file confidential

                                                                                   12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
REED SMITH LLP




                                                                                   13 followed and the standards that will be applied when a party seeks permission from

                                                                                   14 the court to file material under seal.

                                                                                   15

                                                                                   16        B. GOOD CAUSE STATEMENT
                                                                                   17        In light of the nature of the claims and allegations in this case and the parties’
                                                                                   18 representations that discovery in this case will involve the production of confidential

                                                                                   19 records, and in order to expedite the flow of information, to facilitate the prompt

                                                                                   20 resolution of disputes over confidentiality of discovery materials, to adequately

                                                                                   21 protect information the parties are entitled to keep confidential, to ensure that the

                                                                                   22 parties are permitted reasonable necessary uses of such material in connection with

                                                                                   23 this action, to address their handling of such material at the end of the litigation, and to

                                                                                   24 serve the ends of justice, a protective order for such information is justified in this

                                                                                   25 matter. The parties shall not designate any information/documents as confidential

                                                                                   26 without a good faith belief that such information/documents have been maintained in a

                                                                                   27 confidential, non-public manner, and that there is good cause or a compelling reason

                                                                                   28 why it should not be part of the public record of this case.

                                                                                                                            -2–
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 3 of 15 Page ID #:103



                                                                                    1 2.     DEFINITIONS
                                                                                    2        2.1    Action: David Warner v. Midland Credit Management, Inc., et al. (Case
                                                                                    3 No. 5:19-cv-02378-KK).

                                                                                    4        2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                                    5 of information or items under this Order.

                                                                                    6        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                    7 how it is generated, stored or maintained) or tangible things that qualify for protection

                                                                                    8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

                                                                                    9 Cause Statement.

                                                                                   10        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 support staff).

                                                                                   12        2.5    Designating Party: a Party or Non-Party that designates information or
REED SMITH LLP




                                                                                   13 items that it produces in disclosures or in responses to discovery as

                                                                                   14 “CONFIDENTIAL.”

                                                                                   15        2.6    Disclosure or Discovery Material: all items or information, regardless of
                                                                                   16 the medium or manner in which it is generated, stored, or maintained (including,

                                                                                   17 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                                   18 generated in disclosures or responses to discovery in this matter.

                                                                                   19        2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                   20 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                                                                                   21 expert witness or as a consultant in this Action.

                                                                                   22        2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                                   23 House Counsel does not include Outside Counsel of Record or any other outside

                                                                                   24 counsel.

                                                                                   25        2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                                   26 other legal entity not named as a Party to this action.

                                                                                   27        2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                   28 to this Action but are retained to represent or advise a party to this Action and have

                                                                                                                            -3–
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 4 of 15 Page ID #:104



                                                                                    1 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                                    2 has appeared on behalf of that party, and includes support staff.

                                                                                    3        2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                    4 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                    5 support staffs).

                                                                                    6        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                    7 Discovery Material in this Action.

                                                                                    8        2.13 Professional Vendors: persons or entities that provide litigation support
                                                                                    9 services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                                                   10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 and their employees and subcontractors.

                                                                                   12        2.14 Protected Material: any Disclosure or Discovery Material that is
REED SMITH LLP




                                                                                   13 designated as “CONFIDENTIAL.”

                                                                                   14        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   15 from a Producing Party.

                                                                                   16

                                                                                   17 3.     SCOPE
                                                                                   18        The protections conferred by this Stipulation and Order cover not only
                                                                                   19 Protected Material (as defined above), but also (1) any information copied or extracted

                                                                                   20 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                                                   21 Protected Material; and (3) any testimony, conversations, or presentations by Parties

                                                                                   22 or their Counsel that might reveal Protected Material.

                                                                                   23        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                   24 judge. This Order does not govern the use of Protected Material at trial.

                                                                                   25

                                                                                   26 4.     DURATION
                                                                                   27        Even after final disposition of this litigation, the confidentiality obligations
                                                                                   28 imposed by this Order shall remain in effect until a Designating Party agrees

                                                                                                                            -4–
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 5 of 15 Page ID #:105



                                                                                    1 otherwise in writing or a court order otherwise directs. Final disposition shall be

                                                                                    2 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

                                                                                    3 or without prejudice; and (2) final judgment herein after the completion and

                                                                                    4 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                                                    5 including the time limits for filing any motions or applications for extension of time

                                                                                    6 pursuant to applicable law.

                                                                                    7

                                                                                    8 5.     DESIGNATING PROTECTED MATERIAL
                                                                                    9        5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                                                                   10 Each Party or Non-Party that designates information or items for protection under this
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Order must take care to limit any such designation to specific material that qualifies

                                                                                   12 under the appropriate standards. The Designating Party must designate for protection
REED SMITH LLP




                                                                                   13 only those parts of material, documents, items, or oral or written communications that

                                                                                   14 qualify so that other portions of the material, documents, items, or communications

                                                                                   15 for which protection is not warranted are not swept unjustifiably within the ambit of

                                                                                   16 this Order.

                                                                                   17        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                   18 that are shown to be clearly unjustified or that have been made for an improper

                                                                                   19 purpose (e.g., to unnecessarily encumber the case development process or to impose

                                                                                   20 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                                   21 to sanctions.

                                                                                   22        If it comes to a Designating Party’s attention that information or items that it
                                                                                   23 designated for protection do not qualify for protection that Designating Party must

                                                                                   24 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                   25        5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                                   26 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                                                                   27 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                                                                   28

                                                                                                                             -5–
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 6 of 15 Page ID #:106



                                                                                    1 under this Order must be clearly so designated before the material is disclosed or

                                                                                    2 produced.

                                                                                    3        Designation in conformity with this Order requires:
                                                                                    4              (a) for information in documentary form (e.g., paper or electronic
                                                                                    5 documents, but excluding transcripts of depositions or other pretrial or trial

                                                                                    6 proceedings), that the Producing Party affix at a minimum, the legend

                                                                                    7 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                                    8 contains protected material. If only a portion or portions of the material on a page

                                                                                    9 qualifies for protection, the Producing Party also must clearly identify the protected

                                                                                   10 portion(s) (e.g., by making appropriate markings in the margins).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        A Party or Non-Party that makes original documents available for inspection
                                                                                   12 need not designate them for protection until after the inspecting Party has indicated
REED SMITH LLP




                                                                                   13 which documents it would like copied and produced. During the inspection and

                                                                                   14 before the designation, all of the material made available for inspection shall be

                                                                                   15 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

                                                                                   16 it wants copied and produced, the Producing Party must determine which documents,

                                                                                   17 or portions thereof, qualify for protection under this Order. Then, before producing

                                                                                   18 the specified documents, the Producing Party must affix the “CONFIDENTIAL

                                                                                   19 legend” to each page that contains Protected Material. If only a portion or portions of

                                                                                   20 the material on a page qualifies for protection, the Producing Party also must clearly

                                                                                   21 identify the protected portion(s) (e.g., by making appropriate markings in the

                                                                                   22 margins).

                                                                                   23        (b)      for testimony given in depositions that the Designating Party identify the
                                                                                   24 Disclosure or Discovery Material on the record, before the close of the deposition all

                                                                                   25 protected testimony.

                                                                                   26        (c)      for information produced in some form other than documentary and for
                                                                                   27 any other tangible items, that the Producing Party affix in a prominent place on the

                                                                                   28 exterior of the container or containers in which the information is stored the legend

                                                                                                                              -6–
                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 7 of 15 Page ID #:107



                                                                                    1 “CONFIDENTIAL.” If only a portion or portions of the information warrants

                                                                                    2 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                                    3 portion(s).

                                                                                    4        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                    5 failure to designate qualified information or items does not, standing alone, waive the

                                                                                    6 Designating Party’s right to secure protection under this Order for such material.

                                                                                    7 Upon timely correction of a designation, the Receiving Party must make reasonable

                                                                                    8 efforts to assure that the material is treated in accordance with the provisions of this

                                                                                    9 Order.

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   12        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
REED SMITH LLP




                                                                                   13 designation of confidentiality at any time that is consistent with the Court’s

                                                                                   14 Scheduling Order.

                                                                                   15        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                   16 resolution process under Local Rule 37.1 et seq.

                                                                                   17        6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                                   18 the Designating Party. Frivolous challenges, and those made for an improper purpose

                                                                                   19 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                                                   20 expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                                                                   21 or withdrawn the confidentiality designation, all parties shall continue to afford the

                                                                                   22 material in question the level of protection to which it is entitled under the Producing

                                                                                   23 Party’s designation until the Court rules on the challenge.

                                                                                   24

                                                                                   25 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                   26        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                                   27 disclosed or produced by another Party or by a Non-Party in connection with this

                                                                                   28 Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                                                                                            -7–
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 8 of 15 Page ID #:108



                                                                                    1 Protected Material may be disclosed only to the categories of persons and under the

                                                                                    2 conditions described in this Order. When the Action has been terminated, a Receiving

                                                                                    3 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                                    4        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                    5 location and in a secure manner that ensures that access is limited to the persons

                                                                                    6 authorized under this Order.

                                                                                    7        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                    8 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                                                    9 Receiving Party may disclose any information or item designated “CONFIDENTIAL”

                                                                                   10 only to:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                                   12 employees of said Outside Counsel of Record to whom it is reasonably necessary to
REED SMITH LLP




                                                                                   13 disclose the information for this Action;

                                                                                   14        (b)   the officers, directors, and employees (including House Counsel) of the
                                                                                   15 Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                                   16        (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                                                                   17 disclosure is reasonably necessary for this Action and who have signed the

                                                                                   18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   19        (d)   the court and its personnel;
                                                                                   20        (e)   court reporters and their staff;
                                                                                   21        (f)   professional jury or trial consultants, mock jurors, and Professional
                                                                                   22 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                                                   23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   24        (g)   the author or recipient of a document containing the information or a
                                                                                   25 custodian or other person who otherwise possessed or knew the information;

                                                                                   26        (h)   during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                   27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                                                   28 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

                                                                                                                           -8–
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                    Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 9 of 15 Page ID #:109



                                                                                    1 not be permitted to keep any confidential information unless they sign the

                                                                                    2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

                                                                                    3 by the Designating Party or ordered by the court. Pages of transcribed deposition

                                                                                    4 testimony or exhibits to depositions that reveal Protected Material may be separately

                                                                                    5 bound by the court reporter and may not be disclosed to anyone except as permitted

                                                                                    6 under this Stipulated Protective Order; and

                                                                                    7        (i)      any mediator or settlement officer, and their supporting personnel,
                                                                                    8 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                                    9

                                                                                   10 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 OTHER LITIGATION

                                                                                   12        If a Party is served with a subpoena or a court order issued in other litigation
REED SMITH LLP




                                                                                   13 that compels disclosure of any information or items designated in this Action as

                                                                                   14 “CONFIDENTIAL,” that Party must:

                                                                                   15              (a) promptly notify in writing the Designating Party. Such notification shall
                                                                                   16 include a copy of the subpoena or court order;

                                                                                   17              (b) promptly notify in writing the party who caused the subpoena or order to
                                                                                   18 issue in the other litigation that some or all of the material covered by the subpoena or

                                                                                   19 order is subject to this Protective Order. Such notification shall include a copy of this

                                                                                   20 Stipulated Protective Order; and

                                                                                   21              (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                                   22 by the Designating Party whose Protected Material may be affected.

                                                                                   23        If the Designating Party timely seeks a protective order, the Party served with
                                                                                   24 the subpoena or court order shall not produce any information designated in this

                                                                                   25 action as “CONFIDENTIAL” before a determination by the court from which the

                                                                                   26 subpoena or order issued, unless the Party has obtained the Designating Party’s

                                                                                   27 permission. The Designating Party shall bear the burden and expense of seeking

                                                                                   28

                                                                                                                              -9–
                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 10 of 15 Page ID #:110



                                                                                    1 protection in that court of its confidential material and nothing in these provisions

                                                                                    2 should be construed as authorizing or encouraging a Receiving Party in this Action to

                                                                                    3 disobey a lawful directive from another court.

                                                                                    4

                                                                                    5 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                                    6 IN THIS LITIGATION

                                                                                    7           (a) The terms of this Order are applicable to information produced by a Non-
                                                                                    8 Party in this Action and designated as “CONFIDENTIAL.” Such information

                                                                                    9 produced by Non-Parties in connection with this litigation is protected by the

                                                                                   10 remedies and relief provided by this Order. Nothing in these provisions should be
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 construed as prohibiting a Non-Party from seeking additional protections.

                                                                                   12           (b) In the event that a Party is required, by a valid discovery request, to
REED SMITH LLP




                                                                                   13 produce a Non-Party’s confidential information in its possession, and the Party is

                                                                                   14 subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                                                   15 confidential information, then the Party shall:

                                                                                   16               (1)   promptly notify in writing the Requesting Party and the Non-Party
                                                                                   17 that some or all of the information requested is subject to a confidentiality agreement

                                                                                   18 with a Non-Party;

                                                                                   19               (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                                                   20 Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                                                   21 specific description of the information requested; and

                                                                                   22               (3)   make the information requested available for inspection by the
                                                                                   23 Non-Party, if requested.

                                                                                   24           (c) If the Non-Party fails to seek a protective order from this court within 14
                                                                                   25 days of receiving the notice and accompanying information, the Receiving Party may

                                                                                   26 produce the Non-Party’s confidential information responsive to the discovery request.

                                                                                   27 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

                                                                                   28 any information in its possession or control that is subject to the confidentiality

                                                                                                                             - 10 –
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 11 of 15 Page ID #:111



                                                                                    1 agreement with the Non-Party before a determination by the court. Absent a court

                                                                                    2 order to the contrary, the Non-Party shall bear the burden and expense of seeking

                                                                                    3 protection in this court of its Protected Material.

                                                                                    4

                                                                                    5 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                    6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                    7 Protected Material to any person or in any circumstance not authorized under this

                                                                                    8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                                                    9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                                                                   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 persons to whom unauthorized disclosures were made of all the terms of this Order,

                                                                                   12 and (d) request such person or persons to execute the “Acknowledgment and
REED SMITH LLP




                                                                                   13 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                                   14

                                                                                   15 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                   16 PROTECTED MATERIAL

                                                                                   17        When a Producing Party gives notice to Receiving Parties that certain
                                                                                   18 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                   19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                                   20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                   21 may be established in an e-discovery order that provides for production without prior

                                                                                   22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                                   23 parties reach an agreement on the effect of disclosure of a communication or

                                                                                   24 information covered by the attorney-client privilege or work product protection, the

                                                                                   25 parties may incorporate their agreement in the stipulated protective order submitted to

                                                                                   26 the court.

                                                                                   27

                                                                                   28

                                                                                                                            - 11 –
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 12 of 15 Page ID #:112



                                                                                    1 12.    MISCELLANEOUS
                                                                                    2        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                    3 person to seek its modification by the Court in the future.

                                                                                    4        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                    5 Protective Order no Party waives any right it otherwise would have to object to

                                                                                    6 disclosing or producing any information or item on any ground not addressed in this

                                                                                    7 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                                    8 ground to use in evidence of any of the material covered by this Protective Order.

                                                                                    9        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                   10 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 only be filed under seal pursuant to a court order authorizing the sealing of the

                                                                                   12 specific Protected Material at issue. If a Party’s request to file Protected Material
REED SMITH LLP




                                                                                   13 under seal is denied by the court, then the Receiving Party may file the information in

                                                                                   14 the public record unless otherwise instructed by the court.

                                                                                   15

                                                                                   16 13.    FINAL DISPOSITION
                                                                                   17        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                   18 days of a written request by the Designating Party, each Receiving Party must return

                                                                                   19 all Protected Material to the Producing Party or destroy such material. As used in this

                                                                                   20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                   21 summaries, and any other format reproducing or capturing any of the Protected

                                                                                   22 Material. Whether the Protected Material is returned or destroyed, the Receiving

                                                                                   23 Party must submit a written certification to the Producing Party (and, if not the same

                                                                                   24 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                                                                                   25 (by category, where appropriate) all the Protected Material that was returned or

                                                                                   26 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                                                   27 abstracts, compilations, summaries or any other format reproducing or capturing any

                                                                                   28 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                                                                                            - 12 –
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 13 of 15 Page ID #:113



                                                                                    1 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                                                    2 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                                                    3 reports, attorney work product, and consultant and expert work product, even if such

                                                                                    4 materials contain Protected Material. Any such archival copies that contain or

                                                                                    5 constitute Protected Material remain subject to this Protective Order as set forth in

                                                                                    6 Section 4 (DURATION).

                                                                                    7 14.     Any violation of this Order may be punished by any and all appropriate
                                                                                    8 measures including, without limitation, contempt proceedings and/or monetary

                                                                                    9 sanctions.

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                   12
REED SMITH LLP




                                                                                   13 DATED: June 9, 2020                     REED SMITH LLP
                                                                                   14
                                                                                                                              By: /s/ Sevana Zadourian
                                                                                   15                                            Sevana Zadourian
                                                                                                                                 Attorneys for Defendants
                                                                                   16                                            Midland Funding LLC; Midland Credit
                                                                                                                                 Management, Inc.; Encore Capital Group,
                                                                                   17                                            Inc.
                                                                                   18
                                                                                        DATED: June 9, 2020                   THE LAW OFFICES OF AMIR J.
                                                                                   19
                                                                                                                              GOLDSTEIN
                                                                                   20

                                                                                   21                                         By: /s/ Amir J. Goldstein
                                                                                                                                 Amir J. Goldstein
                                                                                   22                                            Attorney for Plaintiff
                                                                                                                                 David Warner
                                                                                   23

                                                                                   24
                                                                                        ///
                                                                                   25
                                                                                        ///
                                                                                   26
                                                                                        ///
                                                                                   27

                                                                                   28

                                                                                                                           - 13 –
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 14 of 15 Page ID #:114



                                                                                    1

                                                                                    2 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                                    3
                                                                                              June 10, 2020
                                                                                    4 DATED:________________________

                                                                                    5
                                                                                      __________________________________________
                                                                                    6
                                                                                      Hon. Kenly Kiya Kato
                                                                                    7 United States Magistrate Judge

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                        - 14 –
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                   Case 5:19-cv-02378-KK Document 22 Filed 06/10/20 Page 15 of 15 Page ID #:115



                                                                                    1                                        EXHIBIT A
                                                                                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3

                                                                                    4 I, ________________________________________ [print or type full name], of

                                                                                    5 _______________________ [print or type full address], declare under penalty of

                                                                                    6 perjury that I have read in its entirety and understand the Stipulated Protective Order

                                                                                    7 that was issued by the United States District Court for the Central District of

                                                                                    8 California on December 11, 2019 in the case of David Warner v. Midland Credit

                                                                                    9 Management, Inc., et al. (Case No. 5:19-cv-02378-KK). I agree to comply with and

                                                                                   10 to be bound by all the terms of this Stipulated Protective Order and I understand and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 acknowledge that failure to so comply could expose me to sanctions and punishment

                                                                                   12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
REED SMITH LLP




                                                                                   13 any information or item that is subject to this Stipulated Protective Order to any

                                                                                   14 person or entity except in strict compliance with the provisions of this Order.

                                                                                   15 I further agree to submit to the jurisdiction of the United States District Court for the

                                                                                   16 Central District of California for the purpose of enforcing the terms of this Stipulated

                                                                                   17 Protective Order, even if such enforcement proceedings occur after termination of this

                                                                                   18 action. I hereby appoint __________________________ [print or type full name] of

                                                                                   19          ________________________________ [print or type full address and
                                                                                   20 telephone number] as my California agent for service of process in connection with

                                                                                   21 this action or any proceedings related to enforcement of this Stipulated Protective

                                                                                   22 Order.

                                                                                   23 Date: __________________________________

                                                                                   24 City and State where sworn and signed:

                                                                                   25 ________________________________________

                                                                                   26 Printed name: ____________________________

                                                                                   27

                                                                                   28 Signature: ________________________________

                                                                                                                  STIPULATED PROTECTIVE ORDER
